

117 HR 3865 IH: Children Don’t Belong on Tobacco Farms Act
U.S. House of Representatives
2021-06-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 3865IN THE HOUSE OF REPRESENTATIVESJune 14, 2021Mr. Cicilline (for himself, Ms. Bass, Ms. Norton, Mr. McGovern, Ms. Schakowsky, Mr. Blumenauer, Mr. Grijalva, Ms. Chu, and Ms. Velázquez) introduced the following bill; which was referred to the Committee on Education and LaborA BILLTo amend the Fair Labor Standards Act of 1938 to prohibit employment of children in tobacco-related agriculture by deeming such employment as oppressive child labor.1.Short titleThis Act may be cited as the Children Don’t Belong on Tobacco Farms Act. 2.Tobacco-related agriculture employment of childrenSection 3(l) of the Fair Labor Standards Act of 1938 (29 U.S.C. 203(l)) is amended—(1)in this first sentence—(A)by striking in any occupation, or (2) and inserting in any occupation, (2); and(B)by inserting before the semicolon the following: , or (3) any employee under the age of eighteen years has direct contact with tobacco plants or dried tobacco leaves; and(2)in the second sentence, by striking other than manufacturing and mining and inserting , other than manufacturing, mining, and tobacco-related agriculture as described in paragraph (3) of the first sentence of this subsection,.